TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2021



                                      NO. 03-21-00246-CV


                   Alison Whittington and Matthew Whittington, Appellants

                                                 v.

             Ranch at Cypress Creek Municipal Utility District No. 1, Appellee




APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
      DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on March 23, 2021. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below.